Dewey, J.
The objection taken to the instrument offered as a conveyance of a freehold interest to Lewis Clark is sound, and must prevail. The instrument is not under seal; is not a deed. As a valid conveyance of a life estate, it should be under seal. Rev. Sts. c. 59, § 1. The further provision of § 28, that “ no bargain and sale, or other like conveyance'of any estate in fee simple, fee tail, or for life, and no lease, for more than seven years from the making thereof, shall be valid and effectual, against any other person than the grantor and his heirs and devisees, and persons having actual notice thereof, unless it be made by a deed recorded,” does not dispense with the necessity of passing such title by deed.

Nonsuit confirmed.